DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an aqueous dispersion of multistage polymer particles comprising a first and second phase”. It is unclear if the “first and second phase” limit the particles or dispersion. During the interview, the attorney confirm it limits the particles. 
Claim 6 recites structure I which is indefinite. Please see the details for office actions for application 16/016,769. 
Claim 6 recites structure II, however, Ar2, Ar1 and R1 are not defined.
Claim 4 recites “sulfur acid”. What is it? For purposes of expediting prosecution, it is interpreted as sulfuric acid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenship et al (US 5,304,707).
Blankenship teaches a composition comprising an aqueous dispersion comprising core-shell particles, the core comprise 30wt% of methacrylic acid and 70wt% of unsaturated monomers. The shell is a combination of a first polymer of 40% ethyl acrylate, 58.5% methyl methacrylate and 1.5% methacrylic acid, and a second polymer of 90% butyl acrylate, 8% methyl methacrylate and 2% methacrylic acid. (example X). Both polymers have a calculated Tg of less than 50°C. The weight ratio of core to shell is 1:2:3. The shell contains 70wt% of EA and BA, 28.2 wt% of MMA and 1.8wt% of MAA totally.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (US 5,304,707) in view of Freidzon et al (US 2008/0058473) and Songhan (Solvay RHODAFAC).
Blankenship teaches the limitation of claim 1, as discussed above. Blankenship further teaches a surfactant is used during the preparation of polymer (see US 4,427,836). 
Blankenship does not teach an additive like claimed.
However, Freidzon and Songhan discloses the polyoxyethylene alkyl phosphate is a very effective surfactant for acrylic latex syntheses. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polyoxyethylene alkyl phosphate as surfactant during the syntheses. 
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present claims are allowable over the closest references: Blankenship et al (US 5,304,707). Blankenship does not teach or fairly suggest a sulfuric acid monomer as claimed. In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763